Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted September 22, 2021, wherein claims 1, 4, 9, and 14 are amended and claims 2, 3, 5, and 10-13 are canceled.  This application was filed on August 15, 2019 and makes no priority claims.
Claims 1, 4, 6-9, and 14 are pending in this application.
Claims 1, 4, 6-9, and 14 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted September 22, 2021, with respect to the rejection of instant claims 1-8 and 10-14 under 35 USC 112(a) for lacking enablement for a method of preventing Clostridium difficile infection, has been fully considered ad found to be persuasive to remove the rejection as the claims have been amended so as to no longer recite preventative methods.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted September 22, 2021, with respect to the rejection of instant claim 9 under 35 USC 102(a)(1) for being anticipated by Liu et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require that the cytotoxic effect be one induced by C. difficile toxin B.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted September 22, 2021, with respect to the rejection of instant claims 1-3, 6, 7, and 9 under 35 USC 103 for being obvious over Liu et al., has been fully considered and C. difficile toxin B.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted September 22, 2021, with respect to the rejection of instant claims 4, 5, 8, and 10-14 under 35 USC 103 for being obvious over Lu et al. in view of Gu et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the siRNA have a specific sequence.  Therefore the rejection is withdrawn.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Reference of record in previous action) in view of Gu et al. (Reference of record in previous action) In view of Kurreck (Reference included with PTO-892) in view of Hu et al. (Foreign publication CN108486108, reference and English machine translation included with PTO-892)
	Base claims 1 and 9 are directed to a method of treating a subject suffering from Clostridium difficile infection comprising administering a HMGB1 inhibitor to the subject, wherein the inhibitor is glycyrrhizin or a derivative thereof, or a small RNA molecule having one of two specific sequences.  Dependent claims 4, 6, 7, and 14 further define the specific inhibitor used and its route of administration.
C. difficile toxin TcdA. (p. 555 right column first paragraph) Treatment with TcdA led to HMGB1 release in an in vitro colon cell culture, and treatment with exogenous rHMGB1 induced intestinal injury in rats. (p. 556 right column second and third paragraph) Administration of the HMGB1 inhibitor Glycyrrhizin alleviated intestinal injury caused by both HMGB1 and by TcdA. (p. 557 left column second paragraph – right column last paragraph) TcdA is further disclosed to be a mediator of intestinal injury in C. difficile infection.
	While Liu et al. does not specifically disclose administering glycyrrhizin or any other HMGB1 inhibitor to a subject suffering from C. difficile infection, it would have been obvious to one of ordinary skill in the art to do so based on the disclosure of Liu et al.  Specifically, one of ordinary skill in the art would have been motivated to administer this treatment to the subject because there would have been a reasonable expectation that inhibiting HMGB1 would alleviate the intestinal injury caused by this infection.
Liu furthermore does not disclose a method wherein the C. difficile infection is induced by toxin B, or wherein the HMGB1 inhibitor is a small interfering RNA (siRNA).  However Gu et al. discloses an assay wherein the colon carcinoma cell line CT26 was exposed to the C. difficile toxin rTcdB. (p. 922 left column last paragraph) Cells were also transfected with siRNA targeting HMGB1. (p. 922 right column second paragraph) Knockdown of HMGB1 was seen to reduce the capacity of treated cells to stimulate T-cells. (p. 924 left column third and fourth paragraphs) as well as the antitumor immunity induced by rTcdB. (p. 926 left column third paragraph)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use a siRNA targeting HMGB1 as the therapeutic agent in the aforementioned method described by Lu et al.  One of ordinary skill in the art would have been motivated to do so and would 
It would also have been obvious to administer this treatment to a subject whose symptoms were caused by TcdB.  One of ordinary skill in the art would have been motivated to treat such a subject and would have reasonably expected success because Gu et al. discloses that inhibiting HMGB1 can also alleviate the effects of TcdB.
	Additionally, the claimed invention differs from the disclosures of Liu et al. and Gu et al. in the identity of the specific siRNA sequence used.  However, Kurreck discloses that 21-mer RNA oligonucleotides referred to as siRNAs trigger RNA interference and result in gene silencing of the targeted sequence. (p. 1639 right column last paragraph – p. 1640 left column first two paragraphs)
One of ordinary skill in the art would have found it to be obvious to try any particular sequence of an appropriate length within the known sequence of the human HMGB1 gene to generate new siRNA molecules against this gene. (See sequence 4 on pp. 10-11 of CN108486108, included with PTO-892)  In particular, selecting a 21-mer oligonucleotide starting at position 204 of the HMGB1 gene would result in seq id 1, and selecting a 21-mer starting at position 309 would result is seq id 2 of the present claims.
	Therefore the invention taken as a whole is prima facie obvious.  Because Applicant’s amendment necessitated this new ground of rejection, the rejection is made FINAL.

Conclusion
No claims are allowed in this action.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.